Citation Nr: 1643673	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge in March 2013.  In January 2013, the Veteran submitted correspondence indicating that he could not appear for his hearing because of health complications.  The record is silent as to the Veteran requesting that his hearing be rescheduled, therefore his hearing request is deemed to be withdrawn.  See 38 C.F.R. §20.704 (e)(2014).

As it pertains to the claim for "PTSD," the Veteran continues to seek service connection for a psychiatric disability, however variously claimed and diagnosed, as due to events he experienced in service.  Thus, while the sole issue certified for appellate consideration was entitlement to service connection for PTSD, the Board finds it appropriate to expand the claim to include other acquired psychiatric disorders.  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In the instant case, the Veteran has from the start maintained that his PTSD, anxiety disorder and depression were caused by in-service trauma.  See October 2004 Statement in Support of the claim.  Additionally, diagnoses of anxiety disorder and depression were of record prior to the December 2005 rating decision.  This rating decision discussed these conditions in relation to his claim for service connection.  In sum, the Veteran has continuously sought service connection for an acquired psychiatric disorder, however variously claimed and diagnosed.  Further, the record establishes these diagnoses were considered, albeit not directly denied, within the original 2005 rating decision.  The Board construes his original claim to have included depression and anxiety disorder.  Therefore, under Boggs and Velez, new and material evidence is required to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  This determination is reflected on the title page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder and MDD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO denied the claim of entitlement to service connection for PTSD.

2.  The evidence received since the December 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2005 denial of service connection for PTSD is final.  38 C.F.R. §§ 20.1103, 20.1104 (2015).

2.  The evidence received subsequent to the December 2005 rating decision is new and material and serves to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD, anxiety disorder and MDD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  With regard to the application to reopen the previously denied claim this application has been granted.  Any error related to the duties to notify and assist is moot for this issue.

In a March 2011 rating decision the RO reopened the previously denied claim of service connection for PTSD and again denied the claim on the merits.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).  

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim for service connection for PTSD was first denied in a December 2005 rating decision.  The claim was denied on the basis that a diagnosis of PTSD was not shown.  As to his diagnosed disorders, the VA examiner essentially determined that they were unrelated to service.  The Veteran did not appeal this denial nor was new and material evidence received within a year of that decision; and, the decision thereby became final.  38 U.S.C.A. § 7105.  

Evidence received since the December 2005 rating decision includes VA treatment medical records noting a diagnosis of MDD.  See 2010 VAMC Butler records.  The Veteran has also provided written statements asserting that this diagnosis was predicated on his reports of in-service trauma.  See December 2012 VA Form 9 and January 2013 Statement of Accredited Representative.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  

The Board acknowledges a diagnosis of depression was of record at the time of the 2005 denial.  See August 1997 Marianna Family Practice records.  However, the MDD diagnosis was made by a separate physician, nearly a decade later, as such it is considered new evidence.  See Butler VAMC records.  In short, the established diagnosis and the Veteran's statements satisfy the low threshold requirement for new and material evidence.  See Shade, 24 Vet. App. 110 (2010).  The claim is reopened.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder has been received, the application to reopen is granted; to this extent only, the appeal is granted.


REMAND

The Veteran has been afforded two VA examinations by the same examiner in October 2005 and November 2010.  Following consideration of the record, the examiner opined that the Veteran did not have PTSD.  Rather, he had anxiety disorder and depression which were present throughout his adulthood.  The examiner "considered [these conditions] to be...related to issues in his family and modeling thereof."  Importantly, the examiner provided little rationale as to why these conditions were more likely related to his familial life than his service.  A clarifying opinion is required.  

The Veteran has asserts that his VA examinations are inadequate.  See December 2012 VA Form 9.  He states the examiner's opinion was biased and his disabilities were not given fair consideration.  No determination is being made as to the priority of the examiner's actions.  Nevertheless, given the inadequacy of the prior opinion, the Veteran's concerns about examiner bias, and the dynamic nature of psychiatric disabilities, the Board finds that a new VA examination with a new examiner is appropriate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Review of the claims file also suggests that potentially probative treatment medical evidence is not of record.  Particularly, the record suggests that the Veteran received treatment from VA facilities for his acquired psychiatric illnesses since the 1980s.  See 2005 VA examination report.  However, the earliest pertinent VA clinical evidence of record is dated in 2007.  See Butler VAMC treatment records.  Therefore on remand, the Board must obtain all outstanding records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Correspondingly, the claims file reflects that in requesting records from the Veteran's private physician Dr. B. L., MD, the RO solely requested records pertaining to his low back disability and not his acquired psychiatric disability.  See September 2004 Correspondence.  Although, some of the records obtained did discuss the Veteran's acquired psychiatric disorder these records appear incomplete.  As such, on remand the RO should specifically request all treatment medical records pertaining to the Veteran's acquired psychiatric disabilities, particularly depression, from Dr. L.'s office.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding treatment medical records.  In addition, attempt to locate all VA treatment records dated prior to 2007.  

a. Special attention is directed to the 2005 VA examination report wherein the examiner notes the Veteran was diagnosed and treated for depression and anxiety at the Butler VAMC.  The examiner goes on to specify the Veteran's initial diagnosis occurred during an Agent Orange examination.  
b. Additionally, provided the Veteran with an Authorization and Consent Form (Form 21-4142) to Release Information to the Department of Veterans Affairs to obtain acquired psychiatric treatment records from Dr. L.  

Appropriate steps should be made to obtain any identified records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified.

2. Once the record is developed, schedule the Veteran for a VA examination, with a new examiner, to determine the nature and etiology of his acquired psychiatric disorders.  Provide the examiner with information and directions consistent with current applicable regulations.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner should address the following:

a. Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed during the pendency of the claim.

b. Specifically state whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If a diagnosis is made, the stressor(s) supporting that diagnosis should be identified.   If a diagnosis is not made, the examiner should provide rationale along with addressing the diagnoses of PTSD that were previously rendered.  
c. For each assigned current diagnosis (other than PTSD), provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was (were) incurred in or aggravated by the Veteran's service or as a result of an incident or stressor during the Veteran's service.

d. In providing the above opinion, the examiner must specifically address the Veteran's submitted lay statements in evidence.  The examiner must also address the propriety of his previous diagnoses.  See Butler VAMC and Marianna Family treatment medical records.  

NOTE: The 2005 and 2010 VA examiner opined that the Veteran's acquired psychiatric disabilities were not due to service.  Instead, these conditions were present "most of his adult life based on his obsessiveness and a generalized worrisomeness [sic]."  As such, these conditions were not "service-related and [were] more related to issues in his family and modeling thereof."  The Board has determined that this opinion was supported by insufficient rationale.  Specifically, the examiner failed to rationalize why his psychiatric disabilities were more likely due to his familial life than service.  This is particularly important as the Veteran reports first manifesting symptomology in-service after witnessing traumatic instances while working as a medical corpsman.  That said, if the current examiner concurs with the opinion that the Veteran's psychiatric disabilities were in-essence due to his familial upbringing, and not service, the examiner must rationalize this finding against the Veteran's reports.  The examiner must specifically due so with regard to the question of aggravation.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Thereafter, the RO/AMC should readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


